Case 3:20-cv-01925-W-KSC Document 12-3 Filed 12/16/20 PageID.2501 Page 1 of 6




  EXHIBIT INDEX TO REQUEST FOR JUDICIAL NOTICE IN SUPPORT
     OF DEFENDANT SNOPES MEDIA GROUP, INC.’S MOTION TO
  DISMISS PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12
                  Case No. 3-20-CV-1925-W-KSC

   EX.                          DESCRIPTION                             PAGE
     1.   Complaint filed by Plaintiff Chris Richmond (Richmond),        7
          Proper Media, LLC (Proper Media), and Drew Schoentrup
          (Schoentrup), Proper Media, LLC v. Snopes Media Group,
          Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in
          the Superior Court of the State of California for the
          County of San Diego.
     2.   Minute order entered on September 7, 2019 in the matter        23
          of Proper Media, LLC v. Snopes Media Group, Inc., et al,
          Case No. 37-2017-00016311-CU-BC-CTL, in the
          Superior Court of the State of California for the County of
          San Diego.
     3.   Snopes Media Group, Inc. (Snopes)’s Amended and                25
          Restated Articles of Incorporation filed on March 5, 2018
          with the Secretary of State for the State of California.
     4.   Cross-complaint filed by David Mikkelson (Mikkelson) on        27
          October 31, 2017 in the matter of Proper Media, LLC v.
          Snopes Media Group, Inc., et al, Case No. 37-2017-
          00016311-CU-BC-CTL, in the Superior Court of the State
          of California for the County of San Diego.
     5.   Complaint in interpleader filed by Snopes on January 25,      106
          2018 in the matter of Bardav, Inc. v. Schoentrup, et al.,
          Case No. 37-2018-00004335-CU-MC-CTL, in the
          Superior Court of the State of California for the County of
          San Diego.
     6.   Ex parte application of Richmond and Schoentrup for a         139
          temporary restraining order and order to show cause re:
          preliminary injunction filed on January 9, 2019 in the
          matter of Bardav, Inc. v. Schoentrup, et al., Case No. 37-
          2017-00016311-CU-BC-CTL, in the Superior Court of the
          State of California for the County of San Diego.
     7.   Memorandum of points and authorities in support of the ex     144
          parte application of Richmond and Schoentrup for a
Case 3:20-cv-01925-W-KSC Document 12-3 Filed 12/16/20 PageID.2502 Page 2 of 6




                temporary restraining order and order to show cause re:
                preliminary injunction filed on January 9, 2019 in the
                matter of Bardav, Inc. v. Schoentrup, et al., Case No. 37-
                2017-00016311-CU-BC-CTL, in the Superior Court of the
                State of California for the County of San Diego.
       8.       Third amended complaint filed by Richmond, Proper             164
                Media, and Schoentrup on April 4, 2019 in the matter of
                Proper Media, LLC v. Snopes Media Group, Inc., et al,
                Case No. 37-2017-00016311-CU-BC-CTL, in the
                Superior Court of the State of California for the County of
                San Diego.
       9.       Third amended complaint filed by Richmond, Proper             333
                Media, and Schoentrup on April 4, 2019 in the matter of
                Proper Media, LLC v. Snopes Media Group, Inc., et al,
                Case No. 37-2017-00016311-CU-BC-CTL, in the
                Superior Court of the State of California for the County of
                San Diego.
       10.      Richmond and Schoentrup’s notice of motion and motion         337
                for preliminary injunction filed on April 18, 2019 in the
                matter of Bardav, Inc. v. Schoentrup, et al., Case No. 37-
                2017-00016311-CU-BC-CTL, in the Superior Court of the
                State of California for the County of San Diego.
       11.      Snopes’ opposition to Schoentrup’s ex parte application       358
                for an order requiring Snopes to re-designate Slack
                messages filed on April 25, 2019 in the matter of Bardav,
                Inc. v. Schoentrup, et al., Case No. 37-2017-00016311-
                CU-BC-CTL, in the Superior Court of the State of
                California for the County of San Diego.
       12.      Snopes’ notice of demurrer and demurrer to the third          367
                amended complaint filed on May 5, 2019 in the matter of
                Proper Media, LLC v. Snopes Media Group, Inc., et al,
                Case No. 37-2017-00016311-CU-BC-CTL, in the
                Superior Court of the State of California for the County of
                San Diego.
       13.      The memorandum of points and authorities in support of        371
                Snopes’ demurrer to the third amended complaint filed on
                May 5, 2019 in the matter of Proper Media, LLC v.
                Snopes Media Group, Inc., et al, Case No. 37-2017-
                00016311-CU-BC-CTL, in the Superior Court of the State
                of California for the County of San Diego.
                                                 -2-
 DOCS 125263-000006/4319072.1
Case 3:20-cv-01925-W-KSC Document 12-3 Filed 12/16/20 PageID.2503 Page 3 of 6




       14.      Mikkelson’s notice of demurrer and demurrer to the third      390
                amended complaint filed on May 5, 2019 in the matter of
                Proper Media, LLC v. Snopes Media Group, Inc., et al,
                Case No. 37-2017-00016311-CU-BC-CTL, in the
                Superior Court of the State of California for the County of
                San Diego.
       15.      The memorandum of points and authorities in support of        395
                Mikkelson’s demurrer to the third amended complaint
                filed on May 5, 2019 in the matter of Proper Media, LLC
                v. Snopes Media Group, Inc., et al, Case No. 37-2017-
                00016311-CU-BC-CTL, in the Superior Court of the State
                of California for the County of San Diego.
       16.      The amended minute order entered on May 22, 2019 in the       417
                matter of Proper Media, LLC v. Snopes Media Group,
                Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in
                the Superior Court of the State of California for the
                County of San Diego.
       17.      Snopes’ notice of motion and special motion to strike the     418
                third amended complaint filed on June 5, 2019 in the
                matter of Proper Media, LLC v. Snopes Media Group,
                Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in
                the Superior Court of the State of California for the
                County of San Diego.
       18.      Memorandum of points and authorities in support of            421
                Snopes’ special motion to strike the third amended
                complaint filed June 5, 2019 in the matter of Proper
                Media, LLC v. Snopes Media Group, Inc., et al, Case No.
                37-2017-00016311-CU-BC-CTL, in the Superior Court of
                the State of California for the County of San Diego.
       19.      Mikkelson’s notice of motion and special motion to strike     441
                the third amended complaint filed on June 5, 2019 in the
                matter of Proper Media, LLC v. Snopes Media Group,
                Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in
                the Superior Court of the State of California for the
                County of San Diego.
       20.      Memorandum of points and authorities in support of            444
                Mikkelson’s special motion to strike the third amended
                complaint filed on June 5, 2019 in the matter of Proper
                Media, LLC v. Snopes Media Group, Inc., et al, Case No.


                                                 -3-
 DOCS 125263-000006/4319072.1
Case 3:20-cv-01925-W-KSC Document 12-3 Filed 12/16/20 PageID.2504 Page 4 of 6




                37-2017-00016311-CU-BC-CTL, in the Superior Court of
                the State of California for the County of San Diego.
       21.      Proper Media’s memorandum of points and authorities in        461
                opposition to Snopes’ special motion to strike the third
                amended complaint filed on July 29, 2019 in the matter of
                Proper Media, LLC v. Snopes Media Group, Inc., et al,
                Case No. 37-2017-00016311-CU-BC-CTL, in the
                Superior Court of the State of California for the County of
                San Diego.
       22.      Reply brief in support of Snopes’ special motion to strike    480
                the third amended complaint filed on August 2, 2019 in
                the matter of Proper Media, LLC v. Snopes Media Group,
                Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in
                the Superior Court of the State of California for the
                County of San Diego.
       23.      Richmond and Schoentrup’s memorandum of points and            492
                authorities in opposition to Snopes’ special motion to
                strike the third amended complaint filed on August 5,
                2019 in the matter of Proper Media, LLC v. Snopes Media
                Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-
                CTL, in the Superior Court of the State of California for
                the County of San Diego.
       24.      Reply brief in support of Snopes’ demurrer to the third       508
                amended complaint filed on August 9, 2019 in the matter
                of Proper Media, LLC v. Snopes Media Group, Inc., et al,
                Case No. 37-2017-00016311-CU-BC-CTL, in the
                Superior Court of the State of California for the County of
                San Diego.
       25.      Richmond, Proper Media, and Schoentrup’s memorandum           519
                of points and authorities in opposition to Mikkelson’s
                special motion to strike the third amended complaint filed
                on August 13, 2019 in the matter of Proper Media, LLC v.
                Snopes Media Group, Inc., et al, Case No. 37-2017-
                00016311-CU-BC-CTL, in the Superior Court of the State
                of California for the County of San Diego.
       26.      Reply brief in support of Mikkelson’s special motion to       538
                strike the third amended complaint filed on August 19,
                2019 in the matter of Proper Media, LLC v. Snopes Media
                Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-


                                                 -4-
 DOCS 125263-000006/4319072.1
Case 3:20-cv-01925-W-KSC Document 12-3 Filed 12/16/20 PageID.2505 Page 5 of 6




                CTL, in the Superior Court of the State of California for
                the County of San Diego.
       27.      Richmond, Proper Media, and Schoentrup’s memorandum           550
                of points and authorities in opposition to Mikkelson’s
                demurrer the third amended complaint filed on August 19,
                2019 in the matter of Proper Media, LLC v. Snopes Media
                Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-
                CTL, in the Superior Court of the State of California for
                the County of San Diego.
       28.      Minute Order entered August 22, 2019 granting Snopes’         570
                special motion to strike the third amended complaint in the
                matter of Proper Media, LLC v. Snopes Media Group,
                Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in
                the Superior Court of the State of California for the
                County of San Diego.
       29.      Reply brief in support of Mikkelson’s demurrer to the         575
                third amended complaint filed on August 26, 2019 in the
                matter of Proper Media, LLC v. Snopes Media Group,
                Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in
                the Superior Court of the State of California for the
                County of San Diego.
       30.      The minute Order entered August 28, 2019 granting             586
                Mikkelson’s special motion to strike the third amended
                complaint in the matter of Proper Media, LLC v. Snopes
                Media Group, Inc., et al, Case No. 37-2017-00016311-
                CU-BC-CTL, in the Superior Court of the State of
                California for the County of San Diego.
       31.      Notice of ruling on Snopes’ demurrer to the third amended     591
                complaint filed on August 30, 2019 in the matter of
                Proper Media, LLC v. Snopes Media Group, Inc., et al,
                Case No. 37-2017-00016311-CU-BC-CTL, in the
                Superior Court of the State of California for the County of
                San Diego.
       32.      Third amended and supplemental cross-complaint filed by       600
                Snopes on October 10, 2019 in the matter of Proper
                Media, LLC v. Snopes Media Group, Inc., et al, Case No.
                37-2017-00016311-CU-BC-CTL, in the Superior Court of
                the State of California for the County of San Diego.



                                                 -5-
 DOCS 125263-000006/4319072.1
Case 3:20-cv-01925-W-KSC Document 12-3 Filed 12/16/20 PageID.2506 Page 6 of 6




       33.      Order filed on January 22, 2020 dismissing appeal of trial   649
                court order granting Snopes’ special motion to strike.
       34.      January 22, 2020 remittitur in the matter of Christopher     650
                Richmond, et al., v. David Mikkelson, Case No. D076375,
                in the California Court of Appeal, Fourth Appellate
                District, Division One.
       35.      Appellants’ Opening Brief in the matter of Christopher       651
                Richmond, et al., v. David Mikkelson, Case No. D076375,
                in the California Court of Appeal, Fourth Appellate
                District, Division One.




                                                -6-
 DOCS 125263-000006/4319072.1
